726 S.E.2d 830 (2012)
STATE of North Carolina
v.
David Andrew BLACKLEY.
No. 149P12.
Supreme Court of North Carolina.
June 13, 2012.
Leslie C. Rawls, Charlotte, for Blackley, David Andrew.
Carole Biggers, Assistant Attorney Geneal, for State of North Carolina.
Tracey Cline, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 9th of April 2012 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of June 2012."